IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-63,081-01 & WR-63,081-02


EX PARTE ROBERT LESLIE ROBERSON, III





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 26162 IN THE 3rd JUDICIAL DISTRICT COURT

ANDERSON COUNTY



 Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In February 2003, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Roberson v. State, No. AP-74,671 (Tex. Crim.
App. June 20, 2007). (Not designated for publication)
	Applicant presents thirty-four allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial judge entered findings of fact and
conclusions of law, and recommended relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings of fact.  Based upon the trial court's findings and
conclusions and our own review, the relief sought is denied.
	This Court has also reviewed a document entitled "Notice of Desire to Raise
Additional Habeas Corpus Claims."  Because this document was filed after the deadline
provided for an initial application for habeas corpus, we find it to be a subsequent
application.  See Art. 11.071.  We further find that the document fails to meet one of the
exceptions provided for in Section 5 of Article 11.071 and, thus, we dismiss this subsequent
application as an abuse of the writ.
	IT IS SO ORDERED THIS THE 16TH DAY OF SEPTEMBER, 2009.

Do Not Publish